Citation Nr: 0012778	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-05 162A	)	DATE
	)
	)


THE ISSUE

Whether the March 1998 decision of the Board of Veterans' 
Appeals that increased the disability rating for vitiligo of 
the face, arms, and legs to 30 percent should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
October 22, 1989, for a 30 percent disability rating for 
vitiligo of the face, arms, and legs is addressed in a 
separation decision). 


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1985 to February 1986.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party to revise or 
reverse the Board's March 1998 decision on the basis of clear 
and unmistakable error.


FINDINGS OF FACT

1.  In a March 1998 decision, the Board awarded an increased 
disability rating, from 10 percent to 30 percent, for 
vitiligo of the face, arms, and legs.  

2.  The moving party has alleged that the evidence shows that 
his vitiligo is exceptionally repugnant and warrants an 
increased rating. 


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the March 1998 decision of the Board of Veterans' Appeals 
that increased the disability rating for vitiligo of the 
face, arms, and legs to 30 percent fails to meet the 
threshold pleading requirements for revision or reversal of a 
Board decision on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 20.1404 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied.  38 C.F.R. § 20.1404(b).

In this case, the moving party originally submitted a motion 
for reconsideration in April 1998.  The Board notified him of 
the denial of that motion in November 1998.  In a letter 
dated in April 1999, the Board advised the moving party that 
VA had promulgated regulations for the adjudication of claims 
of clear and unmistakable error in Board decisions.  The 
Board also instructed him that he had 60 days in which to 
inform the Board in writing that he wanted his motion for 
reconsideration to be considered a motion for revision or 
reversal of the Board decision due to clear and unmistakable 
error.  The Board received an affirmative response from the 
moving party in August 1999 and argument from his 
representative in March 2000.    

Briefly, the record shows that the RO established service 
connection for vitiligo in a June 1986 rating decision and 
assigned a noncompensable (0 percent) disability rating.  In 
a May 1992 rating decision, the RO increased the disability 
evaluation to 10 percent.  The moving party appealed that 
decision.  In its March 1998 decision, the Board awarded a 30 
percent disability rating for vitiligo.   

In the April 1998 motion, the moving party states that, 
because of his disability, his own children avoid him, he has 
no social relationships, and employers do not hire him.  He 
claims that the vitiligo is exceptionally repugnant and 
therefore warrants a rating greater than 40 percent.  

Initially, the Board notes that the allegation as to his 
children avoiding him cannot be found in the evidence of 
record at the time of the March 1998 Board decision.  To the 
extent that the moving party appears to be introducing new 
evidence, the Board emphasizes that review of a prior Board 
decision for clear and unmistakable error may be based only 
on the record that existed when the decision was made.  38 
C.F.R. § 20.1403(b)(1).

The allegations as to social relationships and employment are 
found elsewhere in the evidence of record at the time of the 
Board decision.  Thus, the moving party has not shown that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the March 1998 decision.  38 
C.F.R. § 20.1403(a).  Moreover, a review of the April 1998 
motion finds that the moving party's allegations are 
essentially offered to challenge the way in which the Board 
evaluated the evidence of record in determining the extent of 
disability from vitiligo.  In fact, in the March 2000 
argument, the moving party's representative interprets the 
April 1998 motion as claiming that the Board failed to 
properly consider the evidence.  As stated above, clear and 
unmistakable error does not include disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

In light of the above discussion, the Board finds that the 
moving party's allegations are insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c), 
20.1404(b).  Accordingly, his motion is denied. 


ORDER

The motion for revision or reversal of the March 1998 Board 
decision on the grounds of clear and unmistakable error is 
denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


